UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 DOMARK INTERNATIONAL INC. (Exact name of Registrant as specified in its charter) Nevada 20-4647578 (State of Incorporation) (I.R.S. Employer Identification No.) 34 King St. E, Suite 1102 Toronto, Ontario Canada M5R 2K9 (Address of principal Executive offices) (Zip Code) Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered Common A OTC QB If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. x Securities Act registration statement file number to which this form relates: No. 333-136247 Securities to be registered pursuant to Section 12(g) of the Act: COMMON A (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. The description of the Common Stock of the Registrant is set forth under the caption “Description of Capital Stock” in the Registrant’s Registration Statement on Form SB-2 (File No. 333-136247) as filed with the Securities and Exchange Commission on August 2, 2006, and including any form of prospectus therein filed pursuant to Rule 424(b) under the Securities Act of 1933, as amended, which description is herein incorporated by reference. Item 2. Exhibits Exhibit No. Description Articles of Incorporation* Bylaws* * As filed in the Registrant’s Registration Statement on Form SB-2 (File No. 333-136247) on August 2, 2006. 2 SIGNATURES In accordance with Section 12 of the Exchange Act of 1934, the Registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. DOMARK INTERNATIONAL INC. (Registrant) Date: October 29, 2013 By: /s/ Andrew S. Ritchie Name: Andrew S. Ritchie Title: President & Chief Executive Officer 3
